Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 (expected to be filed with the Securities and Exchange Commission (“SEC”) on or about October 16, 2013) of Jammin Java Corp. (the “Company”) of our report dated May 15, 2013 containing an explanatory paragraph relating to the Company’s ability to continue as a going concern and relating to our audit of the Company’s January 31, 2013 financial statements appearing in the Company’s Form 10-K for the year then ended (filed with the SEC on May 15, 2013). /s/ SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP Newport Beach, California October 16, 2013
